UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6310


KAMAL PATEL,

                Plaintiff – Appellant,

          v.

MACK BONNER; ABDUR RAHIM; BUREAU OF PRISONS,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-ct-03110-BO)


Submitted:   January 19, 2011             Decided:    April 11, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kamal Patel, Appellant Pro Se.     David T. Huband, BUREAU OF
PRISONS,   Butner, North  Carolina,   Jennifer P.  May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kamal Patel appeals the district court’s order denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the    record    and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Patel v. Bonner, No. 5:08-ct-03110-BO (E.D.N.C. Jan. 28,

2010).      We deny the motion to supplement the record and dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the   materials    before   the   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                         2